[Cite as R.G. v. R.M., 2017-Ohio-8918.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                          SEVENTH DISTRICT


R.G.,                                           )    CASE NO. 17 MA 0004
                                                )
        PLAINTIFF-APPELLEE,                     )
                                                )
                                                )
VS.                                             )    OPINION
                                                )
R.M.,                                           )
                                                )
        DEFENDANT-APPELLANT.                    )

CHARACTER OF PROCEEDINGS:                            Civil Appeal from the Court of Common
                                                     Pleas of Mahoning County, Ohio
                                                     Case No. 2015 CV 2342

JUDGMENT:                                            Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                              R.G., pro se
                                                     No Brief Filed

For Defendant-Appellant:                             Atty. Charles E. Dunlap
                                                     7330 Market Street
                                                     Boardman, Ohio 44512




JUDGES:

Hon. Carol Ann Robb
Hon. Cheryl L. Waite
Hon. Mary DeGenaro
                                                     Dated: November 30, 2017
[Cite as R.G. v. R.M., 2017-Ohio-8918.]
ROBB, P.J.


        {¶1}     Respondent-Appellant R.M. appeals the decision of the Mahoning
County Common Pleas Court granting a civil stalking protection order as requested
by Petitioner R.G. Respondent contends Petitioner failed to sustain her burden of
showing he caused her to believe he would cause her physical harm or he caused
her mental distress.        The focus is on whether Petitioner’s evidence satisfied the
statutory definition of mental distress.      This court concludes there was sufficient
evidence that Respondent caused mental distress to Petitioner and the decision on
mental distress was not contrary to the manifest weight of the evidence. Accordingly,
the trial court’s judgment is affirmed.
                                  STATEMENT OF THE CASE
        {¶2}     On September 2, 2015, Petitioner filed a petition requesting a civil
stalking protection order due to menacing by stalking. An ex parte protection order
was granted, and a full hearing was scheduled to proceed before the magistrate. In a
motion for a continuance, Respondent’s counsel attached a letter counsel sent to
Petitioner, which advised he would be unavailable on the date set for trial and stated,
“On behalf of [Respondent], I am going to consent to the order of protection.” The
court granted this and a subsequent continuance also requested by Respondent. At
the November 24, 2015 full hearing, Respondent did not consent to the protection
order, and Petitioner presented her case pro se.
        {¶3}     The magistrate granted the civil stalking protection order, effective until
November 24, 2020. The trial judge signed the order, which was filed on November
30, 2015.       Respondent filed timely objections under Civ.R. 65.1(F)(3)(d)(i) on
December 1, 2015 and requested the court reporter to prepare the transcript of
proceedings. Respondent specified three objections: the magistrate should not have
asked questions of Petitioner to assist her case; Petitioner did not sustain her burden
of proving Respondent caused her to believe he would physically harm her or caused
her mental distress; and the five-year term of the order was excessive. Nearly a year
later, Respondent supplemented the objections with this court’s Ramsey decision,
which reiterated our position that a petitioner relying on the mental distress option
                                                                                     -2-

must show actual mental distress was caused. This supplement apparently prompted
the trial court to rule on the objections.
       {¶4}     On December 19, 2016, the trial court overruled the objections. The
court found Petitioner supported her request with competent evidence that
Respondent knowingly engaged in a pattern of conduct that caused her mental
distress.     Respondent (hereinafter Appellant) filed a timely notice of appeal on
January 11, 2017. See Former Civ.R. 65.1(G) (which stayed the time for appealing
upon the timely filing of objections and alternatively allowed the immediate appeal of
a civil protection order signed by the magistrate and the trial court with or without
objections).
                                     ARGUMENT
       {¶5}     Appellant’s sole assignment of error alleges the court erred in granting
the civil stalking protection order. The issue presented is framed as:
       “Whether there was sufficient, credible evidence in which the Trial Court based
its decision when it granted [Petitioner’s] Motion for a Civil Stalking Protection Order
because the elements of Ohio Rev. Code 2903.211 (D)(2) were not established.”
       {¶6}     Appellant’s argument on appeal coincides with his second objection
presented to the trial court, reiterating Petitioner did not sustain her burden to prove
Appellant caused her to believe he would cause physical harm or he caused her
mental distress. As to physical harm, he notes Petitioner testified Appellant never
threatened her with physical harm. He points to his communications, wherein he tells
Petitioner:    “I would never hurt you.” He claims Petitioner expressed no fear of
physical harm. He concludes the record is devoid of any evidence he knowingly
caused her to believe he would cause her physical harm.
       {¶7}     As to mental distress, Appellant points out the law of this district
requires the petitioner to have actually experienced mental distress. He emphasizes
the testimony that Petitioner did not consult with a mental health provider and did not
take any mental health prescriptions. As to her testimony that she discussed the
situation with her family doctor, Appellant posits there is no indication she sought
treatment from him.       Although Petitioner testified she suffered mental distress,
Appellant argues she failed to prove the elements of mental distress by showing her
                                                                                                     -3-

mental condition involved a temporary substantial incapacity or her mental condition
would normally require psychiatric or psychological treatment or other mental health
services.      He concludes his “conduct was clearly upsetting and annoying to”
Petitioner and “bothered” her but not to the extent that she suffered mental distress
as defined by R.C. 2903.211(D)(2)(a) or (b).
                                        LAW & ANALYSIS
        {¶8}    Appellant appears to raise both sufficiency of the evidence and weight
of the evidence as to the element of mental distress. Both standards can be applied
when reviewing the issuance of a civil protection order if they are raised by the
appellant. Denney v. Sanders, 1st Dist. No. C-150556, 2016-Ohio-5113, ¶ 14-20.
See also Vega v. Thomas, 8th Dist. No. 104647, 2017-Ohio-298, ¶ 7-8; A.M. v. D.L.,
9th Dist. No. 16CA0059-M, 2017-Ohio-5621, ¶ 11, 19-20.1 Appellate courts have
often merged the review for civil protection orders because they assumed the
concepts of weight and sufficiency merged in civil cases (and/or because only weight
was raised). In 2012, the Supreme Court clarified that the concepts of weight and
sufficiency do not merge in civil cases as the concepts are qualitatively and
quantitatively different in civil cases just as they are in criminal cases. Eastley v.
Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 9, 13-15, 23
(noting the confusion), applying State v. Thompkins, 78 Ohio St. 3d 380, 678 N.E.2d
541 (1997).
        {¶9}    Sufficiency of the evidence is a legal question evaluating the adequacy
of the evidence. Thompkins, 78 Ohio St. 3d at 386. The question is whether the
evidence, if believed, is sufficient proof of the elements; an evaluation of witness
credibility is not involved in a sufficiency review. State v. Yarbrough, 95 Ohio St. 3d
227, 240, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 79, 82.                     Sufficiency involves the
burden of production rather than the burden of persuasion. See Thompkins, 78 Ohio
St.3d at 390 (Cook, J., concurring). The evidence and all rational inferences are
evaluated in the light most favorable to the petitioner, and a judgment is not reversed
on sufficiency grounds unless the reviewing court determines no rational fact-finder

1 The abuse of discretion standard applies where the terms of the order are contested. Rehfus v.

Smith, 7th Dist. No. 14 CA 897, 2015-Ohio-2145, ¶ 20, citing Williams v. Hupp, 7th Dist. No. 10 MA
112, 2011-Ohio-3403, ¶ 21.
                                                                                     -4-

could find the existence of the elements by the relevant burden of proof. See, e.g.,
State v. Filiaggi, 86 Ohio St. 3d 230, 247, 714 N.E.2d 867 (1999); State v. Goff, 82
Ohio St. 3d 123, 138, 694 N.E.2d 916 (1998).
      {¶10} Weight of the evidence concerns “the inclination of the greater amount
of credible evidence” supporting one side of an issue over the other as the fact-finder
weighs the evidence in his mind. Eastley, 132 Ohio St. 3d 328 at ¶ 12. It is not a
question of mathematics, but is a question of the persuasiveness of the evidence or
the effect of the evidence in inducing belief.    Id. at ¶ 12, 19. When evaluating
whether a judgment is contrary to the manifest weight of the evidence, every
reasonable presumption must be made in favor of the judgment. Id. at ¶ 21, citing
Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N .E.2d 1273 (1984),
fn. 3 (and if the evidence is susceptible to more than one construction, the reviewing
court is bound to interpret the evidence in a manner consistent with the judgment).
The appellate court is to review the entire record, weigh the evidence and all
reasonable inferences, consider the credibility of witnesses, and determine whether,
in resolving conflicts in the evidence, the fact-finder clearly lost its way and created
such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered. See Eastley, 132 Ohio St. 3d 328 at ¶ 20, citing Thompkins, 78
Ohio St. 3d at 387.
      {¶11} A civil stalking protection order can be sought under R.C. 2903.214
where the respondent engaged in a violation of R.C. 2903.211, which defines
menacing by stalking. See R.C. 2903.214(C). The petitioner has the burden to
prove the elements of menacing by stalking by a preponderance of the evidence.
See Felton v. Felton, 79 Ohio St. 3d 34, 41-42 679 N.E.2d 672 (1997) (General
Assembly intended to apply the usual preponderance of the evidence standard to
civil domestic violence protection order where it failed to specify another standard).
Compare R.C. 2903.214(E)(1)(a) (no standard set forth for civil stalking protection
order) to (b) (clear and convincing evidence for electronic monitoring due to
continuing danger). The menacing by stalking statute provides:
      No person by engaging in a pattern of conduct shall knowingly cause
      another person to believe that the offender will cause physical harm to
                                                                                    -5-

      the other person or a family or household member of the other person
      or cause mental distress to the other person or a family or household
      member of the other person.
R.C. 2903.211(A)(1). “A person acts knowingly, regardless of purpose, when the
person is aware that the person's conduct will probably cause a certain result or will
probably be of a certain nature.” R.C. 2901.22(B).
      {¶12} According to this court’s precedent, the mental distress option requires
the petitioner to have actually suffered mental distress, as compared to the physical
harm option which merely requires the petitioner to believe the respondent “will
cause” physical harm. Caban v. Ransome, 7th Dist. No. 08 MA 36, 2009-Ohio-1034,
¶ 22-24. Due to the three uses of the word “cause” in the statute, there is conflict in
the appellate courts as to whether the phrase “cause another person to believe that
the offender will” applies only to “cause physical harm” or also applies to “cause
mental distress.”
      {¶13} Some courts have taken the same position as this court in Caban which
required that mental distress was in fact caused. See, e.g., Echemann v. Echemann,
3d Dist. No 17-15-19, 2016-Ohio-3212, ¶ 37; State v. Yoder, 9th Dist. No. 15AP0017,
2016-Ohio-7428, fn. 2; Smith v. Wunsch, 162 Ohio App. 3d 21, 2005-Ohio-3498, 832
N.E.2d 757, ¶ 18-19 (4th Dist). See also Smith v. Hein, 1st Dist. No. C-140529,
2015-Ohio-2749, ¶ 18 (where two separate concurrences expressed disagreement
with their district’s Griga holding); Williams v. Flannery, 8th Dist. No. 101880, 2015-
Ohio-2040, ¶ 9; State v. Werfel, 11th Dist. No. 2006-L-163, 2007-Ohio-5198, ¶ 27.
      {¶14} The opposing position essentially places a colon after “will” and holds
menacing by stalking can be committed if the offender merely caused another to
believe he will cause mental distress. See, e.g., State v. Beckwith, 8th Dist. No.
104683, 2017-Ohio-4298, ¶ 14; Barrett v. Barrett, 12th Dist. No. CA2016–04–033,
2017-Ohio-250, ¶ 18; Fondessy v. Simon, 6th Dist. No. OT-11-041, 2013-Ohio-3465,
¶ 18; Griga v. DiBenedetto, 1st Dist. No. C-102300, 2012-Ohio-6097, 988 N.E.2d
590, ¶ 5-13; Cooper v. Manta, 11th Dist. No. 2011-L-035, 2012-Ohio-867, ¶ 33;
Bloom v. Macbeth, 5th Dist. No. 2007-COA-050, 2008-Ohio-4564, ¶ 11; State v.
Horsley, 10th Dist. No. 05AP-350, 2006-Ohio-1208, ¶ 47; Dayton v. Davis, 136 Ohio
                                                                                       -6-

App.3d 26, 32, 735 N.E.2d 939 (2d Dist.1999). The Sixth District certified a conflict,
but the Supreme Court dismissed the appeal sua sponte as having been
improvidently certified. Fondessy v. Simon, 142 Ohio St. 3d 147, 2014-Ohio-4638, 28
N.E.3d 1202 (with three dissenters; Justice Kennedy’s dissent reviewed various
appellate decisions).
       {¶15} This court maintains the position that the statute’s plain meaning is
equivalent to placing a colon after “knowingly” so the offender must actually cause
mental distress. Beadnell v. McAdam, 7th Dist. No. 15 JE 0022, 2016-Ohio-8207, ¶
11; Ramsey v. Pellicioni, 7th Dist. Nos. 14 MA 134, 14 MA 135, 2016-Ohio-558, ¶ 20;
Caban, 7th Dist. No. 08 MA 36 at ¶ 23-24. We observe how the two bare uses of
“cause” in the statute represent the beginning of each of the two options. These two
uses of “cause” in contrast to the one instance where cause has a helping verb mean
only the physical harm option is modified by “to believe that the offender will cause * *
*.” See R.C. 2903.211(A)(1). In addition, as observed in Caban, by repeating “to the
other person” after both physical harm and mental distress, rather than merely
placing it at the end of the sentence, the legislature expressed that “to believe” does
not modify “mental distress.” Caban, 7th Dist. No. 08 MA 36 at ¶ 24.
       {¶16} We proceed to address the particulars of the term “mental distress”,
which is statutorily defined as either of the following:

       (a) Any mental illness or condition that involves some temporary
       substantial incapacity;

       (b) Any mental illness or condition that would normally require
       psychiatric treatment, psychological treatment, or other mental health
       services, whether or not any person requested or received psychiatric
       treatment, psychological treatment, or other mental health services.

R.C. 2903.211(D)(2).
       {¶17} This definition of mental distress provides a “fairly stringent test” which
is more than mere mental stress or annoyance. Caban, 7th Dist. No. 08 MA 36 at ¶
29, 34. A temporary incapacity is substantial if it significantly impacts the petitioner’s
daily life, and evidence of changed routine is pertinent. Ramsey, 7th Dist. No. 14 MA
                                                                                      -7-

134 at ¶ 21. An inability to sleep or concentrate on work can qualify as a temporary
substantial incapacity and can also constitute a condition that would normally require
mental health services. See Horsley, 10th Dist. No. 05AP-350 at ¶ 48. Although the
statute explicitly does not require the victim to seek mental health services, the
victim’s consultation with a physician or other mental health provider can support a
finding of mental distress. See, e.g., Frenchko v. Frenchko-Nagy, 2015-Ohio-4546,
42 N.E.3d 829, ¶ 28 (11th Dist.). The fact-finder can rely on personal experience and
knowledge to determine if the offender caused the requisite mental distress to the
victim. Id. at ¶ 29.
                            FACTUAL REVIEW & ANALYSIS
       {¶18} Here, a prior petition for a civil stalking protection order filed by
Petitioner resulted in the parties signing a no-contact agreement which was entered
as an order of the court and which provided for no contact between the parties for a
period of one year. (Tr. 6). Petitioner testified she filed a second petition for a civil
stalking protection order after Appellant repeatedly violated the no-contact order by
sending communications through email and regular mail and by sending gifts. (Tr. 7,
10-11). She expressed regret for not seeking court assistance earlier when Appellant
first began violating the no-contact agreement, but she kept hoping he would stop
contacting her. (Tr. 15).
       {¶19} Petitioner appeared pro se. She submitted five cards Appellant sent
her through regular mail, which contained preprinted and handwritten messages.
(Pet. Ex. 2). Petitioner also indicated Appellant drove down her street and could be
spotted in parking lots on her drive home. (Tr. 7, 17). She said he left plants, wine,
and other items at her home. (Tr. 13). He also sent gifts to her family members. (Tr.
14). She submitted a letter from a bank disclosing that he asked his trust officer to
ask Petitioner to keep the bank informed about any future changes of address (as
she was named as one of his beneficiaries). (Pet. Ex. 3).
       {¶20} She provided the court with emails Appellant sent her from February
through August 2015. (Pet. Ex. 1). As it approached the one year anniversary of
their relationship ending, his email communications increased. On May 13, 2015, he
advised, “yesterday was one year…it[‘]s been one year of hell...loneliness and
                                                                                    -8-

sadness.” Although she did not respond to any of these emails, he continued his
campaign, sending over 60 emails from May through August 2015. (Pet. Ex. 1).
      {¶21} Appellant’s communications contained obsessive expressions of love,
longing, and loneliness. He extended various invitations to dinner and vacation. He
said, “I will never hurt you or try to hurt you” (in caps) and reminded her of this
throughout the communications. His attorney emphasizes this language as showing
there was no threat of physical harm or reason to fear physical harm. Appellant also
repeated, “i would give my life so you could live.” He stated, “as long as I am alive
you will never have to worry” while also indicating she would be enriched by his
death. He explained, “there will NEVER EVER be anyone to replace you.” In one of
the last emails before she filed this action, he said, “You made my life complete and
that’s what I want to do for you. I LOVE YOU MORE THAN YOU [K]NOW.” The next
day, although she never responded to any of the emails, he asked her if she wanted
to go to dinner (at an out of town restaurant) that very night. It was at this time, on
August 30, 2015, that she finally responded: “[R.M.], stop contacting me! Leave me
alone!”   He responded, and she filed the within action, which ended the
communications.
      {¶22} Petitioner urged the court that the continued contact after the prior order
“has to stop” noting the evidence showed it “would never have stopped” if she had
not filed this action. (Tr. 7, 16). She testified the emails were “very concerning” and
expressed alarm he would continue contacting her after the court order. (Tr. 7, 18).
She said, “Absolutely it’s caused me emotional distress.” (Tr. 16). When the court
further inquired if the conduct caused her mental distress, she responded:
      Absolutely.    Read the emails.      It’s alarming someone would be
      contacting me long after the relationship was over. When I drive home
      every night, I have to scan the parking lots, make sure he’s not sitting
      somewhere, because that was past behavior. I don’t feel safe in my
      own home. When I go out to restaurants, I have to make sure he’s not
      there. I’m a single woman that lives alone. This is not normal behavior
      to keep contacting me.
(Tr. 17). She thereafter added:
                                                                                        -9-

       My life has changed completely since--in the past two years. My habits,
       my behaviors, the fact that I don’t feel safe, having to constantly be
       aware of my surroundings. And I am confident that this would have
       never stopped. Put me in a very difficult situation. This is of course not
       pleasant to be here today, but it’s something that I feel I have to do for
       my own safety * * *. I think my inaction could have caused problems
       down the road for my own safety, and I feel I have to do what I can
       possible do to protect myself. (Tr. 19-20).
Twice she tried to relate something about a detective, but was not permitted to do so.
(Tr. 7, 20). In closing, she said she wanted this to stop as “I can’t live like this
anymore not knowing if he’s down the street or another email is going to come
through or if he’s even going to listen to the order that’s in place.” (Tr. 23).
       {¶23} When the court asked if she addressed the problem with a healthcare
professional, she said, “Yes, my family doctor I have, Dr. [B.]. Yes, I have spoken to
him about this.” She also discussed the situation with her parents, sisters, brother,
and friends. (Tr. 19). On cross-examination, defense counsel asked: “Are you
presently under the care of any mental health providers today?” and “Have you taken
any type of prescriptions for mental health over the last year?” Petitioner answered
both questions in the negative. (Tr. 21).
       {¶24} Defense counsel also asked if Appellant “ever threatened you
physically with bodily harm?” Petitioner answered, “No, he has not.” (Tr. 21). We
note explicit or direct threats are not required to prove menacing by stalking. State v.
Smith, 126 Ohio App. 3d 193, 200, 709 N.E.2d 1245 (7th Dist.1998).                  Although
Petitioner did say she feared for safety, it does not appear the trial court found
Appellant knowingly caused her to believe he would cause her physical harm. In
overruling Appellant’s objections, the trial court found Petitioner supported her
request for a protection order with competent evidence Appellant knowingly engaged
in a pattern of conduct that caused her mental distress. The court made no finding
on the alternative of causing her to believe he would cause her physical harm.
Petitioner did not file an appellee’s brief asking us to uphold the trial court’s decision
on alternate grounds.
                                                                                   -10-

       {¶25} As such, we move to the mental distress option for granting a civil
stalking protection order. On this element, Appellant contests only whether mental
distress was in fact caused by the pattern of conduct he employed. He suggests
Petitioner suffered mere mental stress and annoyance which did not rise to the level
of mental distress as defined by R.C. 2903.211(D)(2)(a) or (b). He emphasizes the
testimony that Petitioner was not under the care of a mental health provider (on the
day of the hearing) and did not take any prescription medications for mental health in
the past year.
       {¶26} However, this evidence is not dispositive.            In asking whether a
respondent’s pattern of conduct caused a mental condition “that would normally
require psychiatric treatment, psychological treatment, or other mental health
services,” the reference to treatment or services does not only encompass
prescription medications but can also include formal therapy or counseling or even
advice by one who provides mental health services on how to handle the mental
condition.   In any event, the victim need not have sought such services.          R.C.
2903.211(D)(2)(b) (“whether or not any person requested or received psychiatric
treatment, psychological treatment, or other mental health services”). See also R.C.
2903.211(E) (“The state does not need to prove in a prosecution under this section
that a person requested or received psychiatric treatment, psychological treatment, or
other mental health services in order to show that the person was caused mental
distress as described in division (D)(2)(b) of this section.”). Furthermore, a family
physician can provide mental health services. See, e.g., Frenchko, 2015-Ohio-4546
at ¶ 28 (the victim’s consultation with a physician can support a finding of a mental
distress). Petitioner consulted with her family doctor about the situation caused by
Appellant’s continual violation of the no-contact consent entry.
       {¶27} A fact-finder can rely on his own experience and knowledge to
determine if the offender caused mental distress, as statutorily defined, to the victim.
Caban, 7th Dist. No. 08 MA 36 at ¶ 29. See also Elkins v. Manley, 8th Dist. No.
104393, 2016-Ohio-8307, ¶ 15 (“the testimony of the victims themselves as to their
fear is sufficient to establish mental distress”). The trial court found Petitioner met
her burden to prove by a preponderance of the evidence she suffered mental distress
                                                                                        -11-

as a result of Appellant’s pattern of conduct. This burden is less than the clear and
convincing standard and much less than the beyond a reasonable doubt standard
used in criminal menacing by stalking cases, where the same statute is used to
charge a criminal offense. See R.C. 2903.211(B).
       {¶28} Appellant’s      one-way      communications        became    incessant,   were
unrealistic, and contained some odd expressions on giving his life, considering
Appellant was an ex-boyfriend with a no-contact consent agreement in place. A key
factor distinguishing this case is that Appellant engaged in the pattern of conduct
during the existence of the no-contact consent entry.                   The mental distress
experienced from the obsessive communications would be expected to be greater in
cases where a no-contact agreement and order exists (due to Petitioner’s prior filing
of a petition for a civil stalking petition order against Appellant) than in cases where
no such order and history exists.
       {¶29} We note Petitioner did not mention a lack of sleep or inability to
concentrate at work, which can support a finding of a temporary substantial
incapacity or a mental condition normally requiring mental health services.             See
Horsley, 10th Dist. No. 05AP-350 at ¶ 48.             Nevertheless, Petitioner testified the
pattern of conduct Appellant foisted upon her caused her mental distress. Compare
Caban, 7th Dist. No. 08 MA 36 at ¶ 29 (noting the victim did not testify the conduct
caused her mental distress).         Petitioner also expressed she was alarmed, very
concerned, and feared for her safety.              She disclosed her life “has changed
completely” as a result of Appellant’s conduct; she said she changed her habits and
her behaviors. See Ramsey, 7th Dist. No. 14 MA 134 at ¶ 21 (evidence of changed
routine is pertinent). A reasonable trier of fact could conclude Petitioner’s daily life
has been affected in a significant manner.               See id. (temporary incapacity is
substantial if it significantly impacts the petitioner’s daily life).
       {¶30} Furthermore, Petitioner revealed feeling as though she is required to
“constantly be aware of my surroundings” and she does not feel safe. Hypervigilance
can be viewed by a reasonable fact-finder as a mental condition which would
normally require mental health services.              A person who is experiencing a
hypervigilant and fearful state of mind due to receipt of a barrage of unanswered love
                                                                                   -12-

letters from a former boyfriend would reasonably seek counseling in order to
ascertain if she is overreacting or to gain insight or empathy. “Additionally, testimony
that the respondent's conduct caused considerable fear and anxiety in the petitioners
can support a finding of mental distress.” Ramsey, 7th Dist. Nos. 14 MA 134, 14 MA
135 at ¶ 21. This court concludes there was sufficient evidence of mental distress
under the particular circumstances of this case.
      {¶31} As for weight of the evidence, the trial court occupies the best position
to view the demeanor, voice inflection, and gestures and weigh the credibility of a
witness. See Myers v. Garson, 66 Ohio St. 3d 610, 615, 614 N.E.2d 742 (1993);
Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 80, 10 OBR 408, 461 N.E.2d 1273
(1984). The court did not “clearly los[e] its way” and create a “manifest miscarriage
of justice” in believing Petitioner’s testimony, making reasonable inferences, and
finding her fear and distress genuine. See Eastley, 132 Ohio St. 3d 328 at ¶ 20, citing
Thompkins, 78 Ohio St. 3d at 387. In conclusion, the civil stalking protection order
was supported by sufficient evidence, and its issuance was not contrary to the
manifest weight of the evidence. In accordance, the trial court’s judgment is affirmed.


Waite, J., concurs.

DeGenaro, J., concurs.